       Case 7:19-cv-05503-VB-PED Document 150 Filed 01/22/21 Page 1 of 1




                                                                                         Eliza M. Scheibel
                                                                                      914.872.7303 (direct)
                                                                           Eliza.Scheibel@wilsonelser.com


January 22, 2021

By ECF

Hon. Vincent L. Briccetti
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

Re:     Victoria Malone v. Town of Clarkstown, et al.
        Docket No. 19-cv-05503 (VB)
        Our File No.: 12129.00297

Dear Judge Bricetti:

We represent the Town of Clarkstown, David Salvo, and Tucker Connington (the “Town
Defendants”) in the above-captioned matter. We submit this letter pursuant to Magistrate Judge
Davison’s instruction to inform this Court of the change in the discovery deadlines in this matter
and to request an adjournment of the conference scheduled for January 27, 2021.

On January 5, 2021, the parties appeared for a teleconference before Magistrate Judge Davison.
At that time, Judge Davison ordered the parties to submit a new discovery scheduling order by
January 22, 2021 in light of the court order granting Defendants’ motion for an IME. A Revised
Civil Case Discovery Plan and Scheduling Order was entered today. DE #149. Pursuant to the
Revised Order, the Defendants’ expert disclosures are due by February 12, 2021, and all discovery
is to be concluded by March 5, 2021. The parties are next scheduled to appear before Magistrate
Judge Davison on February 2, 2021.

In light of these new deadlines, we respectfully request an adjournment of the January 27, 2021
conference scheduled in this matter.


Respectfully submitted,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP

/s/ Eliza M. Scheibel




8626656v.1
